Citation Nr: 1732662	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to March 1970.  The Veteran earned the Combat Infantryman Badge, National Defense Service Medal, Vietnam Service Medal with 2 Bronze Service Stars, Republic of Vietnam Campaign Medal, Expert (Rifle) Badge, and an Army Commendation Medal with 1 Oak Leaf Cluster.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating from April 11, 2012. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.

3.  Throughout the appellate period, the Veteran's service-connected disabilities have precluded him from gaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the appellate period, the criteria for a 70 percent initial evaluation for PTSD have been met.  38 U.S.C.A.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU on a schedular basis have been met for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is currently assigned a 50 percent rating from March 24, 2012 for his service-connected posttraumatic stress disorder.  He contends that a higher rating for his PTSD is warranted.

Post-service treatment records note a diagnosis of PTSD in April 2012.  The Veteran reported that he did fear for his life quite a few times while in Vietnam and was a different person upon returning home.  He began drinking and continued to do so until eight years prior to the April 2012 examination.  The Veteran reported experiencing night sweats and intrusive dreams that disrupted his sleep. 

The examiner noted mild symptoms of flashbacks, exposure distress, and restricted affect.  The Veteran had moderate intrusive recollections and feelings of avoidance.  He reported estrangement from family, including his siblings and children, though he reported a moderate interest in church.  The Veteran had moderate symptoms of foreshortened future and experienced trouble with concentration.  He displayed severe symptoms of hypervigilance, startle response, sleep disruption, and irritability.  The examiner noted no suicidal or homicidal ideation at that time.

In June 2012 the Veteran underwent a VA PTSD examination.  At the time of the examination, combat was conceded as an in-service stressor, as the Veteran is a recipient of the Combat Infantryman Badge.  The examiner diagnosed PTSD and alcohol dependence with sustained complete remission.  

The examiner noted the Veteran's occupational and social impairment to be characterized by an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran could generally function satisfactorily, with normal routine behavior, self-care and conversation.  
The examiner noted symptoms of depressed mood, anxiety, and suspiciousness.  The Veteran was noted to suffer from chronic sleep impairment and mild memory loss, such as forgetting names directions or recent events.  He further experienced difficulty in understanding complex commands, establishing and maintaining effective work and social relationships, and adapting to stressful circumstances.  The Veteran was noted to have impaired impulse control such as unprovoked irritability with periods of violence and experienced disturbances of motivation and mood. 

The Veteran was granted service-connection for posttraumatic stress disorder in a July 2012 rating decision.  The RO determined that the severity of the Veteran's disability most closely approximated the criteria for a 50 percent disability evaluation based on the Veteran's symptoms, to include difficulty in establishing and maintaining effective work and social relationships, difficulty in understanding complex commands, disturbances of motivation and mood, occupational and social impairment with occasional decrease in work efficiency and intermitted periods of inability to perform occupational tasks, anxiety, chronic sleep impairment, depressed mood, mild memory loss, and suspiciousness.  

The Veteran was afforded another examination in August 2015.  The Veteran reported that he had been living by himself at the same place since his last exam.  He continued to report estrangement from his children and siblings.  The Veteran maintained that he did not like social gatherings, avoided people, and usually stayed to himself.  He noted that he worked for himself doing carpentry work, but had only worked off and on since his last exam.  The Veteran reported not getting along well with customers and engaging in verbal altercation with customers or co-workers.  He stated that he was irritable with people and would get mad easily at work, though he denied being physically aggressive towards anyone.  

The Veteran stated that he would only sleep for about four hours daily.  He stated that he had trouble falling and staying asleep due to nightmares, which were mostly related to Vietnam.  He reported that he avoided talking about his combat experience, as the memories were distressing.  The Veteran reported feeling emotionally detached from others and felt guilty about killing people while in-service.  

The examiner opined that the Veteran's symptoms stemmed from directly experiencing and witnessing traumatic events and that the Veteran's recurrent memories and dreams were related to those events.  The Veteran displayed avoidance of distressing memories, thoughts, or feelings and avoided any external reminders that would arouse them. The examiner noted that the Veteran experienced persistent, distorted cognitions about his experiences in Vietnam that led him to blame himself.  The Veteran displayed markedly diminished interest or participation in significant activities and expressed feelings of detachment or estrangement from others.

The examiner noted symptoms of hypervigilance, sleep disturbance, difficulty in establishing and maintaining effective work and social relationships, and clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran denied experiencing auditory or visual hallucinations and denied suicidal and homicidal ideations.

In an August 2015 Supplemental Statement of the Case (SSOC), the RO continued the 50 percent disabling evaluation of the Veteran's PTSD. Following a review of the record and the Veteran's exam report, it was determined that there was no showing of any worsening in the Veteran's overall symptomatology.

The Veteran testified at a hearing in April 2017.  At that time, he reported that he had difficulty maintaining relationships.  He continued to report estrangement from his children and siblings.  The Veteran identified himself as a loner.  While he noted interacting with others from time-to-time, he stated that he mostly stayed to himself.   The Veteran identified his mood as either solemn or distraught and reported that he had thought about suicide on a more than a few occasions.  He further reported obsessive behaviors, such as playing solitaire constantly, as well as cleaning the doorknobs and checking the lids on bottled drinks, as he fears that someone may attempt to poison him.

III.  Analysis

A.  Increased Initial Rating

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.

The Veteran has a history of symptoms throughout the appellate period that have included occupational and social impairment, suicidal ideation, feelings of detachment or estrangement from others, hypervigilance, suspiciousness, memory loss, nightmares, exaggerated startle response, flashbacks, concentration impairment, paranoia, depression, anxiety, irritability, loss of interest, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional behaviors, impaired impulse control, and disturbances of motivation and mood.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 70 percent rating for the entire appeal period.

Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 100 percent rating for any period of time during the pendency of the claim.  There is no total social and occupational impairment.  The Veteran has reported that he does have a few friends that he sees and speaks with daily.  Despite some social impairment, these interactions preclude a finding of total social impairment.  Without such evidence of total social impairment in addition to the total occupational impairment, an even higher rating of 100 percent cannot be assigned.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Hart, supra.

B.  TDIU

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.

Here, the Veteran is service-connected for PTSD (now rated as 70 percent disabling throughout the appeal period) and tinnitus, rated 10 percent disabling.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) for all periods relevant to the appeal. However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

The Board observes that the Veteran has historically worked as a self-employed carpenter.  He earned a GED while stationed in Vietnam.

During a June 2012 VA examination, the Veteran reported that he had been unemployed since 2006.  The examiner opined that the Veteran had difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

In August 2015, during a VA examination, the Veteran reported that he last worked eight months prior.  He noted that physical pain prevented him from working as a carpenter.  Notably, the Veteran reported that he was getting mad easily at work and not getting along well with customers.  He further reported having verbal altercations with customers and co-workers, though he denied being physically aggressive towards anyone at work.  The examiner noted the Veteran's difficulty with establishing and maintaining effective work and social relationships.

At his April 2017 hearing, the Veteran reported that he had been self-employed for over thirty years, with the exception of four or five jobs where he was employed by others.  The Veteran noted that the longest job he ever had was in the early 1970s, which lasted about a year and a half.

The Veteran testified that he has taken jobs with Labor Ready, but they only lasted about one or two days at a time.  The Veteran also stated that he was self-employed, as other jobs were unavailable and he got along better with himself than with others.  The Veteran further testified that he has walked away from many jobs without getting paid in order to avoid conflict. 

As a result of these work limitations caused by service-connected disabilities, and in consideration of the medical and lay evidence of record regarding the severity of the Veteran's service connected PTSD and its impact on his employability, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment and the criteria for TDIU are met.

	

ORDER

An initial 70 percent rating for PTSD-but no higher-is granted for the entire period on appeal, subject to the regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


